            Case 5:19-cv-00080-FB Document 1 Filed 01/30/19 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

ALFREDO RAMIREZ AND DELIA                           '
RAMIREZ                                             '
                                                    '
               Plaintiffs,                          '
                                                    '
V.                                                  'CIVIL ACTION NO. 5:19-cv-00080
                                                    '
HEALOGICS, INC. d/b/a HEALOGICS                     '
WOUND CARE AND HYPERBARIC                           '
TREATMENT, INC.                                     '
                                                    '
               Defendants.                          '

                             PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE DISTRICT COURT JUDGE:

       NOW COME ALFREDO RAMIREZ AND DELIA RAMIREZ, Plaintiffs in the

above-styled and numbered cause (hereinafter called “Plaintiffs”), complaining of HEALOGICS,

INC. d/b/a HEALOGICS WOUND CARE AND HYPERBARIC TREATMENT, INC.

(hereinafter called “Defendant HEALOGICS”), and for cause of action, would respectfully show

unto the Court the following:

                                             I.
                                       JURISDICTION

       The Court should exercise jurisdiction over this action pursuant to Section 1332 of Title 28

of the United States Code, for the following reasons:

       A.      This is a suit between citizens of different States. Plaintiffs are residents and

               citizens of Texas. Defendant is a citizen of Delaware and Florida. It is a Delaware




                                                1
            Case 5:19-cv-00080-FB Document 1 Filed 01/30/19 Page 2 of 9



               corporation with its principle place of business in Florida. Diversity jurisdiction

               of the action is therefore conferred on the court by 28 U.S.C. §1332.

       B.      The amount in controversy exceeds the sum or value of $75,000.00, exclusive of

               interest, costs of Court, and attorneys’ fees.

       C.      This action arises out of business Defendant purposely conducted in this judicial

               district and in the State of Texas. Specifically, Defendant provided wound care and

               consulting services, and supply and maintenance of hyperbaric oxygen chambers,

               to the University Health System Wound Care Center located at 4502 Medical

               Drive, San Antonio, Bexar County, Texas 78229.

                                                II.
                                              VENUE

       Venue is proper in this district pursuant to 28 U.S.C. §1391(a)(2), as a substantial part of

the events or omissions giving rise to the claim occurred in San Antonio, Bexar County, Texas.

                                             III.
                                       THE PLAINTIFFS

       Plaintiffs ALFREDO RAMIREZ and DELIA RAMIREZ reside at 804 West 10th Street,

Del Rio, Texas, 78840.

                                             IV.
                                       THE DEFENDANT

       Defendant    HEALOGICS,         INC.    d/b/a   HEALOGICS       WOUND       CARE      AND

HYPERBARIC TREATMENT, INC. is a Delaware corporation with its principle place of

business at 5220 Belfort Rd., Suite 130, Jacksonville, FL 32216. Service of Citation can be had by

serving its agent, Corporation Service Company dba CSC – Lawyers Incorporating Service




                                                 2
             Case 5:19-cv-00080-FB Document 1 Filed 01/30/19 Page 3 of 9



Company , 211 E. 7th Street, Suite 620, Austin, TX 78701-3218. Service of Citation is

requested at this time.

                                                     V.
                                                   FACTS

        A. Defendant HEALOGICS

        Plaintiffs would show that Defendant HEALOGICS is a for-profit provider of wound care

services. Defendant HEALOGICS partners with local hospitals throughout the United States to

operate wound care centers, and assumes responsibility to provide to its partners, among other

things, wound care and consulting services, and supply and maintenance of hyperbaric oxygen

chambers and wound care technology.

        Plaintiffs would show that towards the end of 2016 the University Health System

contracted with HEALOGICS WOUND CARE & HYPERBARIC SERVICES, INC. for

Defendant to provide wound care center management services as follows:

        Healogics will provide Medical Director services, clinical practice guidelines,
        digital imaging to support EMR documentation, operating policies and procedures,
        program director, reimbursement cycle support, quality improvement systems and
        initiatives, physician and staff training and education, marketing and referral
        development programs, and other services and support necessary to enhance and
        maintain these services. In addition, Healogics will provide new hyperbaric oxygen
        chambers and pneumatic treatment chairs to replace aging equipment. The Health
        System will provide clinical and non-clinical staff at current staffing levels,
        workspace, furniture and supplies, coding, billing and collecting services and the
        cost of media placement. 1

        Plaintiffs would show that as part of its contract Defendant HEALOGICS was expected to

update the center’s existing wound care equipment, to include the purchase of four new hyperbaric




1 Minutes of the November 15, 2016 Special Meeting of the Bexar County Hospital District Board of Managers, at 4
https://www.universityhealthsystem.com/~/media/files/meeting-minutes/meeting-minutes/uhs-files/november-15-20
16.pdf?la=en (last accessed, January 21, 2019).

                                                       3
            Case 5:19-cv-00080-FB Document 1 Filed 01/30/19 Page 4 of 9



chambers, referred to as “3600 Chambers,” a reference to one of the Sechrist brand 3600 model

hyperbaric chambers. 2

        Plaintiffs would show that Sechrist Industries, Inc. is a company owned and operated by

Defendant HEALOGICS. It manufacturers hyperbaric oxygen chambers, including the 3600

models, such as the model 3600 E. Plaintiffs would show that the 3600 Chambers use “specially

designed ports and pass-throughs” to provide critical care capabilities such as electronic

monitoring of vital signs including heart rate, temperature, blood pressure and oxygen status.

Plaintiffs would show that installation of a 3600 Chamber includes “necessary adapters and hoses

for hookup” and is to be “provided by manufacturer trained technicians.” 3

        B. Plaintiff ALFREDO RAMIREZ

        Plaintiffs would show that on June 13, 2017, Plaintiff ALFREDO RAMIREZ was a

59-year-old man undergoing an elective, outpatient, needle lung biopsy for suspicion of lung

cancer. During the biopsy he rapidly lost consciousness and was intubated. A code was called with

concern for a stroke caused by air embolism. His blood pressure and oxygen saturation remained

stable. Mr. Ramirez’ physicians first ordered emergent CTs, then an emergent MRI, which

confirmed the air embolism. He began to seize in the MR scanner, which his physicians took to be

caused by a cerebral infarction caused by the air embolism. They therefore ordered, emergent

hyperbaric therapy for reduction of the embolism.

        Plaintiffs would show that an air or gas embolism, entry of gas, or an air bubble, into

vascular structures, can result in serious morbidity and death. Plaintiffs would show that

hyperbaric therapy, if timely administered, has been shown to dramatically improve survival and


2 Id. at 4-5.
3 Sechrist 3600 E Chamber Brochure

                                               4
            Case 5:19-cv-00080-FB Document 1 Filed 01/30/19 Page 5 of 9



decrease morbidity caused by air embolism. Hyperbaric therapy is therefore the recommended

therapy for patients who suffer vascular air embolism due to lung biopsy.

        Mr. Ramirez was taken emergently to the University Hospital Wound Care Center, where

the hyperbaric chambers were located, to be provided hyperbaric therapy. However, Wound Care

Specialist Gina A. Gray, MD, writes:


        . . . In this case the implementation of HBO was delayed because transducer cables
        necessary for monitoring the patient’s vital signs while undergoing HBO therapy
        were unavailable. Calls were made to regional HBO centers to transfer the patient
        for therapy however there ae no other centers that are able to manage critically ill
        patients in this area.

        Following discussion between myself and Biomedical Engineering, an alternate
        transducer was created by exchanging the adapters to fit the monitoring system at
        chamber side. This wire was not designed for use in hyperbarics chamber however
        1. This patient has a critical acute illness that untreated is likely to result in death or
        severe permanent disability and 2. All possible precautions were taken to ensure the
        safety of the patient and hospital personnel involved in his care. These safety
        related decisions included the decision to forego the use of oxygen to prevent fire
        hazard during recompression and the decision to discontinue therapy if the patient
        showed any signs of instability, the monitoring equipment or its adaptations
        became unreliable or if therapeutic pressure could not be maintained in the
        chamber.

        A further discussion of the risks and benefits of hyperbaric therapy under these
        circumstances occurred between Dr. Alsip and myself. He was in agreement with
        the plan of care as long as all precautions possible were taken to ensure patient and
        hospital safety. 4

        Mr. Ramirez was admitted to the ICU from the wound care center. He suffered profound

left hemiparesis and his hospital course was complicated by seizures, pneumonia, and heart attack.

He remained admitted at University Hospital until June 28, 2019, when he was discharged to a




4 University Health System Medical Records for Alfredo Ramirez, Wound Care/Hyperbaric Clinic Note by Gina A.
Gray, MD

                                                     5
            Case 5:19-cv-00080-FB Document 1 Filed 01/30/19 Page 6 of 9



rehabilitation facility due to his continued functional challenges and dependence.          Plaintiff

ALFREDO RAMIREZ remains with severe, debilitating mental and physical injuries to this day.

                                        VI.
                              NEGLIGENCE OF DEFENDANT

       Plaintiffs believe and allege that Defendant HEALOGICS, acting by and through its

agents, servants and/or employees, on or before June 13, 2017 committed certain negligent acts

and/or omissions, and such negligence included, but is not limited to the following:

       a.      failure to properly install and maintain a hyperbaric chamber.

       b.      failure to provide transducer cables necessary for monitoring the patient’s vital
               signs while undergoing HBO therapy.

       c.      failure to provide clinical practice guidelines and/or operating policies and
               procedures for the installation and maintenance of hyperbaric chambers.

       d.      failure to hire, train, educate, supervise and/or retain staff to properly install and
               maintain hyperbaric chambers.

       Each of the foregoing acts and/or omissions on the part of Defendant HEALOGICS

constituted negligence and such acts and/or omissions on the part of the Defendant was a direct

and proximate cause of Plaintiffs’ injuries and damages herein. Specifically, Plaintiffs would

show that Plaintiff ALFREDO RAMIREZ’ injuries were caused and/or exacerbated by the delay

in hyperbaric treatment caused by the aforementioned failures, and that Plaintiff ALFREDO

RAMIREZ would have had substantially less injury had the aforementioned failures not caused a

delay in his hyperbaric treatment.

       Plaintiffs would show that it was the intent of contractors Defendant HEALOGICS and the

University Health System to provide services and equipment for the benefit of individuals such as

Plaintiff ALFREDO RAMIREZ and others similarly situated. Plaintiffs would further show that it



                                                 6
           Case 5:19-cv-00080-FB Document 1 Filed 01/30/19 Page 7 of 9



was foreseeable to Defendant HEALOGICS that the above failures might reasonably result in an

injury such as that suffered by Plaintiffs.

                                                VII.
                                              DAMAGES

       Plaintiffs would show that as a direct and proximate result of the negligence on the part of

the agents, servants, and/or employees of Defendant HEALOGICS, Plaintiff ALFREDO

RAMIREZ has been caused to suffer physical pain and mental anguish, and in reasonable

probability, he will continue to suffer the same in the future, for which he seeks recovery herein.

       Further, Plaintiff has been caused to suffer physical impairment, and in reasonable

probability, he will continue to suffer the same in the future, for which he seeks recovery herein.

       Further, Plaintiff has been caused to suffer disfigurement, and in reasonable probability, he

will continue to suffer the same in the future, for which he seeks recovery herein.

       Further, Plaintiff has been caused to incur reasonable and necessary medical, doctor,

hospital, and therapy expenses, and in reasonable probability, he will continue to incur the same in

the future, for which he seeks recovery herein.

       Further, Plaintiff has been caused to suffer lost wages and loss of earning capacity, and in

reasonable probability, he will continue to suffer the same in the future, for which he seeks

recovery herein.

       Plaintiffs would show that as a direct and proximate result of the negligence on the part of

the agents, servants, and/or employees of Defendant HEALOGICS, Plaintiff DELIA RAMIREZ

has been caused to suffer mental pain and anguish due to the injuries to her husband, and

reasonable probability, she will continue to suffer the same in the future, for which she seeks

recovery herein.


                                                  7
           Case 5:19-cv-00080-FB Document 1 Filed 01/30/19 Page 8 of 9



       Further, Plaintiff has been caused to suffer loss of consortium due to the injuries to her

husband, and reasonable probability, she will continue to suffer the same in the future, for which

she seeks recovery herein.

       Further, Plaintiff has been caused to suffer loss of household services due to the injuries to

her husband, and reasonable probability, she will continue to suffer the same in the future, for

which she seeks recovery herein.

       Plaintiffs have been gravely injured and damaged, and believe that they have suffered

damages in a sum in excess of $75,000.00.

                                             VIII.
                                         JURY DEMAND

       Plaintiffs hereby request a trial by jury.

                                               IX.
                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that Defendant HEALOGICS

be duly cited to appear and answer herein, and that upon final hearing of this cause, Plaintiffs have

and recover judgment of and from Defendant in an amount within the jurisdictional limits of this

court, for pre-judgment and/or post-judgment interest as allowed by law, plus costs of court, and

for such other and further relief, both general and special, at law or in equity, to which Plaintiffs

may be justly entitled.




                                                    8
Case 5:19-cv-00080-FB Document 1 Filed 01/30/19 Page 9 of 9



                          Respectfully submitted,

                          LYONS & LYONS, P.C.
                          126 Villita Street
                          San Antonio, Texas 78205
                          Telephone:      (210) 225-5251
                          Telefax:        (210) 225-6545

                          By: /s/ Sean Lyons
                              Sean Lyons
                              State Bar No. 00792280
                              Sean@lyonsandlyons.com
                              Clem Lyons
                              State Bar No. 12742000
                              Clem@lyonsandlyons.com
                          ATTORNEYS FOR PLAINTIFFS




                            9
